Citation Nr: 0516907	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-19 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress syndrome (PTSD).

2.  Entitlement to service connection for a multi-level back 
condition.

3.  Entitlement to service connection for bilateral heel 
spurs and multiple joint arthralgias.

4.  Entitlement to service connection for flat feet, hallux 
valgus and second hammer toes, bilateral.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant had unverified service in the Georgia Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The appellant does not suffer from PTSD.

2.  A multi-level back condition, bilateral heel spurs and 
multiple joint arthralgias, and flat feet, hallux valgus and 
second hammer toes, bilateral, were first shown many years 
after the appellant's unverified National Guard service.


CONCLUSION OF LAW

The requirements for service connection for PTSD, a multi-
level back condition, bilateral heel spurs and multiple joint 
arthralgias, and flat feet, hallux valgus and second hammer 
toes, bilateral, are not met.  38 U.S.C.A. §§ 101(24), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the appellant's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, letters sent to the appellant, including one 
dated in June 2003, specifically notified the appellant of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether the appellant or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Repeated attempts (using 
alternate names as well as alternate social security numbers) 
to obtain the appellant's service medical records and service 
personnel records have been made but have proven 
unsuccessful.  VA and private medical records have been 
associated with the claims file.  In April 1997 VA obtained 
an opinion to assist in answering the medical question 
presented in this appeal concerning the appellant's PTSD.  
The appellant also underwent a VA orthopedic examination in 
April 1997.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

While the appellant indicated on his March 1997 application 
for compensation that he served with the Georgia National 
Guard from October 1974 to October 1980, such service has not 
been verified, despite repeated attempts by VA to do so.  Of 
record is an enlistment document dated in October 1980 which 
appears to reflect that the appellant enlisted in the Georgia 
National Guard on October 23, 1980, for a period of 6 years.  
The enlistment document noted, however, that the appellant 
had no prior active or inactive military service, and VA has 
essentially been unable to document that the appellant had 
any service in the Georgia National Guard for any period.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
C.F.R. § 3.303.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. § 101(24).

I.  PTSD

The file does not reflect that the appellant has been 
diagnosed with PTSD.  In the absence of a diagnosis of PTSD, 
the appellant's claim for PTSD is denied

II.  Back condition, heel spurs and multiple joint 
arthralgias, and flat feet

In this case, the record establishes that the appellant has a 
back condition, heel spurs and multiple joint arthralgias, 
and flat feet; however, these disabilities are not shown to 
have been present until years following the completion (in 
1986) of the appellant's unverified National Guard service.  
Further, the appellant does not allege that the injuries 
causing these disabiities took place during his National 
Guard service.  Instead, he has indicated that the injuries 
took place (in 1974) when some crates fell on his feet while 
he was serving on active duty.  Based on the foregoing, 
entitlement to service connection for the disabilities on 
appeal is not warranted.

The Board has also considered the appellant's statements, 
which have been given weight as to his observation for 
symptoms and limitations caused by his claimed disabiities.  
However, it does not appear that the appellant is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the 
appellant's claims, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claims that would give rise to a reasonable doubt 
in favor of the appellant.  Accordingly, the benefit-of-the-
doubt rule is not applicable, and the claims are denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a multi-level back condition is 
denied.

Service connection for bilateral heel spurs and multiple 
joint arthralgias is denied.

Service connection for flat feet, hallux valgus and second 
hammer toes, bilateral, is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


